Exhibit TD Bank to Issue Medium Term Notes TORONTO – March 26, 2008 - The Toronto-Dominion Bank (TD) today announced that it intends to issue $500 million of medium term notes constituting subordinated indebtedness pursuant to its medium term note program. The medium term notes, to be sold through an agency syndicate led by TD Securities Inc., are expected to be issued April 2, 2008 and will pay a coupon of 5.48% until April 2, 2015 and the bankers' acceptance rate plus 2.00% thereafter until maturity on April 2, 2020.The notes are redeemable at the Bank's option at par on April 2, 2015.TD will include the issue as Tier2B regulatory capital and intends to file in Canada a pricing supplement to its January 11, 2007 base shelf prospectus and July 12, 2007 prospectus supplement in respect of this issue. The medium term notes have not been and will not be registered under the U.S.
